        Case 6:20-cv-00585-ADA Document 9 Filed 07/10/20 Page 1 of 3
         Case 6:20-cv-00585-ADA Document                   7
                                          Filed 06/30/20 Page L of 2




                        UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                  Civil Action No. 6:20-CV-00585-ADA

GOOGLE LLC,
Defendant



                                       SUMMONS IN A         CIVI         ACTION

     Google LLC
     c/o Corporation Service Company
     2llE.Tth Street. Suite S20
     Austln, TX 78701-3218

   A lawsuit has been filed against you.

    Within 2l days after service of this summons on you (not counting the day you-received it) ^-- or 60 days .
if vou iie ttr* GiiJ Stutes or a United States Asendy, oi an office oI emplojre-e of the United States described
inhed. R. Civ. P.I2 (a)(2) or (3) -- you must sdrve 6n the plainliff an answbr to the attached complaint.or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on me
plaintiff or plaintiff s attorney, whose name and address are:



                           James L. Ethertdge
                           Etheridse Law Gioup, PLLC
                                                   suite   I 2 0-3 2 4
                           33llrt;l;T}l?t'oflou"
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You also musf file your answer or motion with the court.




  JEANNETTE J. CLACK
  CLERK OF COURT
  sIBRIANNA WINTER
  DEPUTY CLERK
                                                                                  ffi
                                                                          ISSUED ON 2020-06*30 16:41:18
         Case 6:20-cv-00585-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6:20-cv-00585-ADA Document                           7
                                           Filed 06i30/20 Page 2 ot 2

AO 440 Rev.06/12) Summons in   a   Civil Action Pase 2)

Civil Action No. 6 :20-CV-00585-ADA

                                                          PROOF OF SERVICE
             (This sectlon should not be filed vvtth the coufi unless requircd by Fed. R. Civ. P.                 a(0)

     This summo ns for (name of individual and title, if any)
was received by me on(date)-.

  ffi   I personally served the summons on the individual at (place).
                                                                   on (date)                                         ;or
                                                                         *
  ill   I left the summons at ttre indiltflb                                 place of abo de with (name)
                                                                     of suitable age and discretion who resides there,
        on (date)                                              mailed a copy to the individual's last known address; or
                                                   "*]ll"itO
  t:    I served the summons on(name of individual)                                                                 who is
        designated by law to accept service ofprocess on behalfof(name oforganization)
                                                                                     on(date)                        :or

  n     I returned the summons unexecuted because

  t                                                              g**
        Other (specify):




My fees are $                             for t?avel and   $                  for services, for a total of   $--.-_-'
I declare under penalty that this information is true.

Date:
                                                                                           Server's signature




                                                                                         Printed name and title




                                                                                            Server's Address


Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00585-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                AFFIDAVIT OF SERVICE

                                       UNITED STATES DISTRICT COURT
                                            Western District of Texas
                                            ,
 Case Number: 6:20-CV-585

 Plaintiff:
 WSOU INVESTMENTS, LLC dlb/a BRAZOS LICENSING AND
 DEVELOPMENT,
 vs.
 Defendant:
 GOOGLE LLC

 Received these papers on the 7th day of July, 2020 at 7:30 am to be served on GOOGLE LLG carE of its
 Registered asenq coRPoRATtou-senvlde CoMPANY, 21',1E TthStreet, suite 620, Austin, Travls county,
 TX 78701.

 f,   Thomas Kroll, belng duly swom, depose and saythat on the 7th day of July' 2020 at 10:00 am, l;

 hand delivered to GOOGLE LLC a true copy of this Summons in a Civil Action togetherwlth_O_riginal Gomplaint
 for Patent Infringementand Jury Trial Dehanded, by delivering qfts Rg-qE!]Fd Agent, CORPORAflON
 SERV1cE COMrANY, by and thr5ugh its deslgnated a{ent, $AMANTHA GUERRA, at the address ot:211
                                                                                                          E,7th
 Street, Suite 620, Austiir, Travis C6unty, TX-78701, hiving first endorsed upon such copy of such process the
 date of delivery.



 I certify that I am apprwed by the Judicial Branch Certification Commission, Misc. Docket No' 05'9122 under
                                                                                                                   rule
 10g, g'01 , and 501 .2 of Ine fftCp to detiver dtations and other notices from any Distri_ct. County and Justice Courts
                                                                                                          I
 in airO toi ine Stitiof Tenas. I am competent to make this oath; I am not less than 1 years gl age, I am not a Party
 to the above-referenced cause, I have not been convicted of a felony or a crime of moial turpitude, and I am
                                                                                                                   not
 lnterested in the outcome of the above.referenced cause'




  Subscribed and Swom to before me on lhe 7th day of
  July, 2020 by the affiantvuho is personally known to me'
                                                                            PSC - 3012, Exp.813112021


                                                                            Our Job Serial Number: THP-202000352|4
                                                                            Ret 188-0441



f#     Helen Broussard            Copyrlghlo't992{(l2o Oatabaso s€rvicss, Ina ' Ptocase SsrwlsToolboxv8   lk
       My CommFston €xptres
       1',v04,t2023
       lD No 1304?9027

                                                                                                 ill il llll   llllllllllllllllI ll lllllllll
